          Case 1:20-cv-03481-UA Document 5 Filed 05/05/20 Page 1 of 2
IH-32                                                                                 Rev: 2014-1




                         United States District Court
                                     for the
                        Southern District of New York
                                 Related Case Statement
                                                  
                                 Full Caption of Later Filed Case:

Dean John, Ryan Balfanz, Benjamin Jais,
Rosemary Arias, Aimee Albrecht, on
behalf of themselves and all others
similarly situated

                     Plaintiff                                        Case Number


                                                      1:20-cv-03481
                       vs.


Clearview AI, Inc.




                  Defendant

                                 Full Caption of Earlier Filed Case:
                (including in bankruptcy appeals the relevant adversary proceeding)


Mario Calderon and Jennifer Rocio,
individually and on behalf of all others
similarly situated


                     Plaintiff                                        Case Number

                                                      1:20-cv-01296-CM
                       vs.


Clearview AI, Inc., and CDW Government
LLC



                  Defendant


                                               Page 1
             Case 1:20-cv-03481-UA Document 5 Filed 05/05/20 Page 2 of 2
IH-32                                                                                             Rev: 2014-1



Status of Earlier Filed Case:
                            (If so, set forth the procedure which resulted in closure, e.g., voluntary
        ____ Closed         dismissal, settlement, court decision. Also, state whether there is an appeal
                            pending.)
        ✔
     ____ Open              (If so, set forth procedural status and summarize any court rulings.)



Action filed on 2/13/20, and served.

On 4/15/20, Judge McMahon issued a directive regarding; 1) is NY court the place where an Illinois statute gets

interpreted, and where alleged violations of Illinois law are litigated; and 2) declining to take any action on "lead


plaintiffs counsel" motion filed in the Calderon case until she has entertained any motions addressed to the
complaints that may be filed by defendants. Judge McMahon ordered that the cases be consolidated.

On 4/22/20, Judge McMahon ordered plaintiffsto respond to Motion to Intervene and to Dismess or,

Alternatively, to Stay Cases or Transfer Venue.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.
 
  actions arise from the same set of facts and circumstances (violations of the Illinois
 
The
Each actionInformation
Biometric                Privacy Act ("BIPA") by Defendant Clearview AI, Inc ("Clearview").
              asserts claims against Clearview.
  concern the same or substantially similar parties, transactions and events; 2) there is
The requirements of Local Rule 13 would be satisfied by a finding of relatedness here: 1) the
 
actions
a substantial factual overlap; 3) the parties could be subjected to conflicting orders; 4)
  a determination
absent                     or relatedness, there would be substantial duplication of effort and
 
expense,  delay,  and  undue    burden on the Court, parties, and witnesses.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                  /s/ Scott Martin                                         5/5/2020
 Signature: ________________________________________              Date: __________________
 
                   Hausfeld LLP
Firm:          ________________________________________


                                                    Page 2
